Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/28/2021 has been entered. Claim 1 is currently amended.  Claims 1-14 are pending.

Response to Arguments
Applicant’s argument, see page 4 to 6, filed on 1/28/2021, with respect to 103 rejection on claims 1-14 has been fully considered but it is not persuasive.
Applicant made argument that Urata does not disclose a magnetic flux density Bs of the soft magnetic alloy is 1.20T or more, and a magnetic permeability µ' of the soft magnetic alloy at 1 kHz is 55000 or more, as required by claim 1.  Moreover, the claimed magnetic flux density and magnetic permeability would not have reasonably been expected from Urata, because Urata teaches heat treatment at 400 °C for 60 minutes or 600 °C for 5 minutes in Examples, away from the current 400 to 600 °C for 0.5 to 10 hours.
However, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123).  Urata’s teaching is not limited to its Examples.  Urata teaches that “it is preferable to perform heat treatment at a temperature in a range of from 400 °C to 700 °C” and “the heat treatment period is in a range of from about 10 minutes to about 100 minutes” (0036).  Urata’s temperature range of 400-700 °C and time range of 10-100 minutes overlaps the current 400 to 600 °C for 0.5 to 10 hours.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Urata et al (US20100097171). 
Regarding Claim 1, Urata teaches a soft magnetic alloy having a composition that is overlapping with that in Claim 1.
Element
Claimed ranges
Claimed source
Urata teaches
Urata Location
Fe
0.288-0.942
between (α+β=0.5, a=0.14, b=0.2, c=0.03, e=0.03, f=0.04) and (α+β=0, a=0.03, b=0.028, c=0, e=0, f=0) 
>0.7
paragraph 15

0<-0.471
between (α=0) and (α=0.5, β=0, a=0.03, b=0.028, c=0, e=0, f=0)
0-0.475
paragraph 42, between (a=0) and (a=0.5, b=d=e=f=g=0, c=0.05)
X2 (Al+Mn+Ag+Sb+Bi+N+O+Re)
0<-0.471
between (β=0) and (α=0, β=0.5, a=0.03, b=0.028, c=0, e=0, f=0)
0-0.1
paragraph 45, 50, 51, between (b=0, f=0, g=0) and (b=0.1, f=0.02, g=0.08)
M (Nb+Hf+Zr+Ta+Ti+Mo+W+V)
0.032-0.14
between (a=0.032, f=0.04) and (a=0.14, f=0)
0-0.1
paragraph 45, 50, 51, between (b=0, f=0, g=0) and (b=0.1, f=0.02, g=0.08)
B
0.02688-0.2
between (b=0.028, f=0.04) and (b=0.200, f=0)
0.05-0.25
paragraph 15
P
0-0.03
between (c=0) and (c=0.03, f=0)
0-0.1
paragraph 15
Cu
0-0.03
between (e=0) and (e=0.03, f=0)
0-0.015
paragraph 15
C
0-0.04
between (f=0) and (f=0.04)
0-0.08
paragraph 51, between (g=0) and (g=0.08)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges; and the claimed composition and formula would have been arrived.
Urata teaches a saturation magnetic flux density Bs of at least 1.20 T (0056), meeting the claimed 1.20T or more.
Urata does not teach magnetic permeability at 1 kHz.  However, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  Urata’s product is substantially identical in composition.  Urata also teaches substantially similar process, specifically in heat treatment: “it is preferable to perform heat treatment at a temperature in a range of from 400 °C to 700 °C” and “the heat treatment period is in a range of from about 10 minutes to about 100 minutes” (0036).  Urata’s temperature range of 400-700 °C and time range of 10-100 minutes overlaps the current 400 to 600 °C for 0.5 to 10 hours.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  Therefore, by following Urata’s teaching, the current 400 to 600 °C for 0.5 to 10 hours heat treatment will naturally flow, and the claimed magnetic permeability µ' of the soft magnetic alloy at 1 kHz is 55000 or more will be arrived.

Regarding Claim 2, Urata teaches a soft magnetic alloy having a composition that is overlapping with that in Claim 2.
Element
Claimed ranges
Claimed source
Urata teaches
Urata Location
X1 (Co+Ni)
0<-0.4
0≤α{1-(a+b+c+d)}(1-f)≤0.40
0-0.475
paragraph 42, between (a=0) and (a=0.5, b=d=e=f=g=0, c=0.05)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.
Regarding Claim 3, Urata teaches a soft magnetic alloy having a composition that is overlapping with that in Claim 3.
Element
Claimed ranges
Claimed source
Urata teaches
Urata Location
X1 (Co+Ni)
0
α=0
0-0.475
paragraph 42, between (a=0) and (a=0.5, b=d=e=f=g=0, c=0.05)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.
Regarding Claim 4, Urata teaches a soft magnetic alloy having a composition that is overlapping with that in Claim 4.
Element
Claimed ranges
Claimed source
Urata teaches
Urata Location
X2 (Al+Mn+Ag+Sb+Bi+N+O+Re)
0<-0.03
0≤ β{1-(a+b+c+d)}(1-f)≤0.030
0-0.1
paragraph 45, 50, 51, between (b=0, f=0, g=0) and (b=0.1, f=0.02, g=0.08)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.
Regarding Claim 5, Urata teaches a soft magnetic alloy having a composition that is overlapping with that in Claim 5.

Claimed ranges
Claimed source
Urata teaches
Urata Location
X2 (Al+Mn+Ag+Sb+Bi+N+O+Re)
0
β=0
0-0.1
paragraph 45, 50, 51, between (b=0, f=0, g=0) and (b=0.1, f=0.02, g=0.08)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.
Regarding Claim 6, Urata teaches a soft magnetic alloy having a composition that is overlapping with that in Claim 6.
Element
Claimed ranges
Claimed source
Urata teaches
Urata Location
X1 (Co+Ni)
0
α=β=0
0-0.475
paragraph 42, between (a=0) and (a=0.5, b=d=e=f=g=0, c=0.05)
X2 (Al+Mn+Ag+Sb+Bi+N+O+Re)
0
α=β=0
0-0.1
paragraph 45, 50, 51, between (b=0, f=0, g=0) and (b=0.1, f=0.02, g=0.08)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.
Regarding Claim 7, Urata is silent about nanohetero structure composed of an amorphous phase and initial fine crystals.  However, a prima facie case of obviousness exists where the claimed ranges or 
Regarding Claim 8, Urata does not teach the initial fine crystals having an average grain size of 0.3 to 10 nm.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05].  With similar heat treatment [Paragraph 0037] to a substantially identical composition [Claims 1 and 4], resulting in substantially identical soft magnetic alloy structure [Claims 3, 12 and 16], it is obvious that Urata’s teaching would have similar average grain size of the initial fine crystals as in Claim 8.  
Regarding Claim 9, Urata teaches that the magnetic alloy having an .α. -Fe crystal phase [Claim 3], same as in Claim 9.
Regarding Claim 10, Urata teaches that the .α. -Fe crystal phase having an average grain diameter of 50 nm or less [Claim 3], overlapping with the range in Claim 10.
Regarding Claim 11, Urata teaches that a soft magnetic ribbon formed of the soft magnetic alloy [Claim 12], same as in Claim 11.
Regarding Claim 12, Urata teaches that a soft magnetic powder formed of the soft magnetic alloy [Claim 16], same as in Claim 12.
Regarding Claim 13, Urata teaches a magnetic device, an inductor, comprising the soft magnetic alloy [paragraph 0014], as in Claim 13.
Regarding Claim 14, Urata teaches a soft magnetic alloy having a 0-0.08 of C, encompassing the currently claimed range of 0.001≤ f ≤ 0.040 of C.  In addition, Urata’s Example 125 in Table 5 has 0.005 of C, lying within the claimed range.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734